
	

113 S1059 IS: To amend the Immigration and Nationality Act to deem any person who has received an award from the Armed Forces of the United States for engagement in active combat or active participation in combat to have satisfied certain requirements for naturalization.
U.S. Senate
2013-05-23
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		II
		113th CONGRESS
		1st Session
		S. 1059
		IN THE SENATE OF THE UNITED STATES
		
			May 23, 2013
			Mr. Kirk introduced the
			 following bill; which was read twice and referred to the
			 Committee on the
			 Judiciary
		
		A BILL
		To amend the Immigration and Nationality Act to deem any
		  person who has received an award from the Armed Forces of the United States for
		  engagement in active combat or active participation in combat to have satisfied
		  certain requirements for naturalization.
	
	
		1.Treatment of certain persons
			 as having satisfied English and civics, good moral character, and honorable
			 service and discharge requirements for naturalization
			(a)Immigration and
			 Nationality ActThe
			 Immigration and Nationality Act is amended by inserting after section 329A (8
			 U.S.C. 1440–1) the following new section:
				
					329B.Persons who
				have received an award for engagement in active combat or active participation
				in combat
						(a)In
				generalFor purposes of naturalization and continuing citizenship
				under the following provisions of law, a person who has received an award
				described in subsection (b) shall be treated—
							(1)as having
				satisfied the requirements in sections 312(a), 316(a)(3), and subsections
				(b)(3), (c), and (e) of section 328; and
							(2)under sections 328
				and 329, as having served honorably in the Armed Forces for (in the case of
				section 328) a period or periods aggregating one year, and, if separated from
				such service, as having been separated under honorable conditions.
							(b)ApplicationThis
				section shall apply with respect to the following awards from the Armed Forces
				of the United States:
							(1)The Combat Infantryman Badge from the
				Army.
							(2)The Combat Medical
				Badge from the Army.
							(3)The Combat Action
				Badge from the Army.
							(4)The Combat Action
				Ribbon from the Navy, the Marine Corps, or the Coast Guard.
							(5)The Air Force
				Combat Action Medal.
							(6)Any other award
				that the Secretary of Defense determines to be an equivalent award for
				engagement in active combat or active participation in
				combat.
							.
			(b)Clerical
			 amendmentThe table of contents of such Act (8 U.S.C. 1101 et
			 seq.) is amended by inserting after the item relating to section 329A the
			 following:
				
					
						Sec. 329B. Persons who have received an
				award for engagement in active combat or active participation in
				combat.
					
					.
			
